Exhibit 99.1 NEWS RELEASE 2017-12 HECLA REPORTS 3.4 MILLION OUNCES OF SILVER AND Cash and Cash-LikeCash Investments Now $213 Million; a $14 Million Increase Over Year-End FOR IMMEDIATE RELEASE April 20, 2017 COEUR D'ALENE, IDAHO Hecla Mining Company ( NYSE:HL ) today announced preliminary production, operating costs and cash balancefor the first quarter of 2017.¹ FIRST QUARTER 2017 HIGHLIGHTS (Preliminary Results) ● Silver production of 3.4 million ounces; gold production of 56,113 ounces. ● Silver equivalent production of 10.6 million ounces or gold equivalent production of almost 151,000 ounces
